 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonfort of Colorado, Inc. and United Food andCommercial Workers International Union,AFL-CIOIndustrial, Technical and Professional EmployeesDivision, National Maritime Union of America,AFL-CIO and United Food and CommercialWorkers International Union, AFL-CIO. Cases17-CA-9064 and 17-CB-2126June 17, 1981DECISION AND ORDEROn July 11, 1980, Administrative Law Judge Mi-chael D. Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and supporting briefs, the General Counseland Charging Party filed answering briefs,' theCharging Party filed cross-exceptions and a sup-porting brief, and Respondent Industrial, Technicaland Professional Employees Division, NationalMaritime Union of America, AFL-CIO, filed abrief in opposition to cross-exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge for the reasons set forth below,2to modifyhis remedy,3and to adopt his recommended Order.We agree with the Administrative Law Judgethat Respondent Monfort of Colorado, Inc., herein-after the Employer, violated Section 8(a)(1) and (2)of the Act by giving unlawful assistance and sup-port to Respondent Industrial, Technical and Pro-fessional Employees Division, National MaritimeUnion of America, AFL-CIO, hereinafter NMU,and by recognizing NMU and entering into a con-tract with it on June 14, 1979,4at a time whenNMU did not represent an uncoerced majority ofthe Employer's employees.5Consequently, every-We hereby deny the General Counsel's motion to strike those exhib-its attached to the brief filed by Respondent Monfort of Colorado, Inc..which pertain to a contract involving MBPXL, Inc.2 Because we agree that the evidence produced at the hearing is sub-stantial and proves the charges alleged in the complaints, we do notreach the Administrative Law Judge's determination to draw no adverseinference from the Respondents' failure to produce subpenaed witnesses.and his decision to rely on secondary evidence only to corroborate pri-mary evidence.3 The Administrative Law Judge erroneously recommended that inter-est on moneys to be reimbursed to employees by the Respondents becomputed at the rate of 6 percent per annum. Rather, interest on all suchsums shall be paid in the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Iis Plumbing & IIeating Co., 138NLRB 716 (1962).Member Jenkins would compute the interest due in accordance withhis partial dissent in Olympic Medical Corporation, 250 NLRB 146 (1980(I).4 All dates hereinafter refer to 1979, unless otherwise indicated.' Since the overwhelming evidence of unlawful Employer assistance ofNMU is sufficient to taint its June 14 recognition of the Union, we neednot reach the question of whether that recognition also was unlawful be-cause the Employer failed to remain neutral as to the competing claimsof NMU and a rival Union, United Food and Commercial Workers Inter-national Union, AFL-CIO, hereinafter UFCW. Accordingly. we find it256 NLRB No. 98thing flowing from that contract, including thecheckoff of NMU dues from employees' paychecksand the August 20 agreement covering the produc-tion and maintenance employees, likewise constitut-ed unlawful assistance and support to RespondentUnion.We also agree with the finding of the Adminis-trative Law Judge that NMU violated Section8(b)(1)(A) of the Act by accepting such unlawfulassistance and recognition from the Employer.In finding that the June 14 recognition and con-tract were unlawful, the Administrative Law Judgedid not always clearly distinguish between pre- andpost-June 14 events, but rather tended to intertwinethem. Thus, in the interests of clarity, we will sum-marize the Respondents' conduct (described inmore detail in the Administrative Law Judge's De-cision) occurring before the June 14 contract onwhich we rely in making our findings herein.This case involves the Employer's meat packingand processing plant in Grand Island, Nebraska.Prior to the Employer's commencement of produc-tion at the plant on August 20, the facility was op-erated by another meat packer, Swift and Compa-ny. For the 13 years preceding Swift's terminationof operations on June 15, its production and main-tenance employees were represented by the Amal-gamated Meat Cutters and Butcher Workmen ofNorth America.6This same Union also representsemployees at the Employer's main plant in Gree-ley, Colorado, located about 450 miles from theplant involved herein.The Employer purchased the facility from Swiftin early 1979, and in February began to build anaddition to the plant. In this connection, the Em-ployer hired construction workers, with the under-standing that these workers would receive prefer-ential consideration as production and maintenanceemployees when the Employer started its meatprocessing operations that summer.In early June, two representatives of NMU--Ray Zaporowski and Tom Blessie-began to solicitsigned authorization cards from employees at thefacility during working hours. Zaporowski andBlessie were aided in their solicitation by John andSteve Hiatt, who were employees of the Employer.In their organizational activities, all four had virtu-ally unlimited access to the plant and to the Em-ployer's construction employees at all hours of theunnecessary to address herein the issue raised by the doctrine enunciatedin Midwe.st Pping & Supply Co.. Inc.. 63 NLRB 106) (1945).' The lame of the Union prior to its merger with the Retail ClerksInternational Union to form the UFCW MONFORT OF COLORADO, INC.613day for the purpose of obtaining signed authoriza-tion cards. 7These organizing activities were carried out onthe Employer's premises during working time withthe approval of, and frequently in the presence of,supervisors of the Employer. One example of howfar the Employer was willing to go in assisting theUnion occurred on June 14, when all the Employ-er's managers and supervisors left the plant togeth-er for an extended lunch of approximately 2 to 3hours, thereby providing the NMU organizers withan opportunity to solicit cards unhindered. Thepurpose of this mass exodus was made clear by aforeman who told an employee just before thislunch that all the foremen and supervisors weregoing to leave so that NMU could have the "runof the plant," and employees could talk freely withthe NMU representatives.In the circumstances of this case, the extraordi-nary and unfettered access to the Employer's facili-ty given to persons soliciting cards for NMU, cou-pled with the direct pressure of employees beingsolicited while supervisors watched approvingly,constituted unlawful assistance by the Employer toNMU. Such conduct by the Employer deliveredthe clear message to employees that the Employerwanted them to choose NMU as their bargainingrepresentative.In addition to the unlawful assistance given bythe Employer to NMU in its solicitation of cards,certain statements and misrepresentations made byNMU organizers to employees also had the effectof coercing them into designating NMU as theirrepresentative and of tainting the Union's majority,if it ever existed.For example, NMU organizers obtained somecards on the misrepresentation that a collective-bargaining agreement already had been signed. Onother occasions while soliciting cards, NMU orga-nizers told employees that the contract was beingtyped up at that moment, thus leading them to be-lieve that signing a card was a mere-albeit neces-sary-formality because NMU already was theirbargaining agent.Further, prior to the June 14 recognition, NMUrepresentatives advised some employees that if theysigned a card they would be guaranteed a job inproduction once the construction phase was com-pleted, and that, if they did not sign a card, nopromise could be made about future employment.In the context of this case, these latter inducementsdiffered greatly from the usual permissible asser-tions that employees would attain more job secu-7 For example, the Administrative Law Judge found that the Hiattswere permitted to take longer lunch hours and leave work earlier thanother employees, and that the Hiatts told a fellow employee that theywere getting paid 100 per week to get signatures for NMU.rity as a result of union representation. As men-tioned above, the employees being solicited byNMU prior to June 14 were hired for constructionwork of limited duration, with only the promise ofpreferential consideration for future employment,and therefore references to their continued employ-ment in a production or maintenance job necessar-ily took on much significance.Thus, unlike the normal situation, where an orga-nizing union lacks the ability to carry out threats ofpossible job loss, here the NMU threats carriedconsiderable weight inasmuch as they were direct-ed toward individuals who were not yet perma-nently employed, and who were well aware of theEmployer's support for NMU. While the exactnumber of cards affected is unknown, the Adminis-trative Law Judge found, and we agree, that theseNMU statements, as well as the Employer's unlaw-ful assistance, tainted the cards to such an extent soas to negate any possibility that a majority of thecards were uncoerced.On the same day-June 14-that the Employergranted recognition to NMU (purportedly on thebasis of the tainted cards), the parties negotiated,agreed on, and executed a collective-bargainingagreement, which contained, inter alia, a dues-checkoff provision.8In light of the unlawful assist-ance and coercion previously referred to, the par-ties' hasty movement from demand for recognitionto signing of a contract is further evidence thatthey felt compelled to act quickly, regardless ofwhether the NMU actually represented an un-coerced majority, in order to avoid any claim forrecognition and bargaining by a rival union, par-ticularly the UFCW, the Union which representedthe Swift employees and the Employer's employeesat its Greeley plant.In our view, the combination of unlimited accessto the Employer's facility provided to NMU, thedirect pressure on employees of being solicited byNMU while supervisors watched with approval,the misleading and threatening statements made toemployees by NMU organizers, and the rapid andunverified grant of recognition by the Employerreasonably tended to coerce employees in the exer-cise of their free choice in selecting a bargainingrepresentative and tainted the Union's majorityshowing. The situation here is very similar to thatpresented in Vernitron Electrical Components, Inc.,Beau Products Division, 221 NLRB 464 (1975),8 The collective-bargaining agreement is undated and the signatories toit refused to comply with subpenas directing them to appear at the hear-ing in this proceeding. We find that it was executed on June 14, since itpurports to be effective from June 14, 1979, through June 14, 1982, andthe Respondents' conduct subsequent to June 14-particularly the start ofcheckoff-gives rise to the inference that the agreement was executed onthat dateMONFORT OF COLORADO. INC. 613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere the Board found a less flagrant combinationof factors to invalidate an employer's recognitionof, and execution of a contract with, a union.9We conclude, therefore, that the June 14 collec-tive-bargaining contractso was the product of a co-erced majority and unlawful Employer assistanceand recognition of NMU. As noted above, every-thing resulting from that contract, including thecheckoff of NMU dues and the August 20 agree-ment concerning the production and maintenanceemployees, also was invalid. Accordingly, we findthat the Employer has violated Section 8(a)(1) and(2) of the Act, and NMU has violated Section8(b)(l)(A) of the Act, and Respondents must ceasegiving effect to the aforesaid collective-bargainingagreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent Monfort of Colora-do, Inc., Grand Island, Nebraska, its officers,agents, successors, and assigns, and Respondent In-dustrial, Technical and Professional Employees Di-vision, National Maritime Union of America,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, except the attached notice is substi-tuted for that of the Administrative Law Judge.9 See, also, Tuschak/Jacobson, Inc. r/a Franklin Convalescent Center,223 NLRB 1298 (1976); Howard Creations, Inc., 212 NLRB 179 (1974);Yankee Department Stores, Inc., a Subsidiary of Hartfield-Zodys Inc.,d/b/a Zodys, Elkhart, Indiana, 211 NLRB 306 (1974); Allied Supermar-kets. Inc.-Allied Discount Foods Division, 169 NLRB 927 (1968).'O NMU's organizing efforts continued on through the summer untilproduction began on August 20. On that date, the parties signed a"Memorandum of Understanding" which purported to expand the June14 construction employees contract to include the production and mainte-nance employees recently hired by the Employer. Because we find theJune 14 contract to be unlawful, we find that any attempt to expand thatcontract to cover other employees was invalid. Consequently, we neednot determine whether the August 20 document constituted a proper ac-cretion clause.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT give unlawful assistance andsupport to National Maritime Union during aunion-organizing campaign, such as unequalaccess to plant premises and such as supervisorcoercion of employees.WE WILL NOT assist or contribute support tothe National Maritime Union by recognizingor contracting with such labor organization asthe bargaining representative of our employeesat the plant at Grand Island, Nebraska, unlessand until it has been certified as such repre-sentative by the National Labor RelationsBoard.WE WILL NOT give effect, at the plant atGrand Island, Nebraska, to our contract withthe National Maritime Union, or to any renew-al, extension, modification or supplementthereof, but we are not authorized or requiredto withdraw or eliminate any wage rates orother benefits, terms, and conditions of em-ployment which we have given to our em-ployees under said contract.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them inSection 7 of the Act.WE WILL withdraw and withhold all recog-nition from the National Maritime Union asthe collective-bargaining representative of ouremployees at the plant at Grand Island, Ne-braska, until such time as National MaritimeUnion shall have been certified by the Boardas the collective-bargaining representative ofthe employees in question.WE WILL jointly and severally with the Na-tional Maritime Union, reimburse all our em-ployees, former and present, employed at theplant at Grand Island, Nebraska, for dues andmoneys unlawfully exacted from them underour contract with that union, with interest.MONFORT OF COLORADO, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT receive unlawful assistanceand support from Monfort of Colorado, Inc.,during a union organizing campaign, such asunequal access to plant premises and such assupervisor coercion of employees.WE WILL NOT give effect, at the plant atGrand Island, Nebraska, to our contract withMonfort of Colorado, Inc., or to any renewal,extension, modification, or supplement thereof.WE WILL NOT act as collective-bargainingrepresentative of the employees at the plant atGrand Island, Nebraska, unless and until we MONFORT OF COLORADO, INC.615have been certified by the Board as such rep-resentative.WE WILL NOT threaten employees employedat the plant at Grand Island, Nebraska, thatthey will lose their jobs if they do not join theNational Maritime Union.WE WILL NOT in any other manner restrainor coerce employees in the exercise of theirrights guaranteed them in Section 7 of theAct.WE WILL jointly and severally with Monfortof Colorado, Inc., reimburse all of the employ-ees, former and present, employed at the plantat Grand Island, Nebraska, for dues and othermoneys unlawfully exacted from them underour contract with Monfort of Colorado, Inc.,with interest.INDUSTRIAL, TECHNICAL AND PRO-FESSIONAL EMPLOYEES DIVISION,NATIONAL MARITIME UNION OFAMERICA, AFL-CIODECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Grand Island, Nebras-ka, on January 8, 9, and 10, 1980,1 pursuant to a com-plaint issued by the Regional Director for Region 17 ofthe National Labor Relations Board on August 30, andwhich is based upon a charge filed by the Internationalrepresentative of United Food and Commercial Workers(herein called UFCW) on July 16. Amended chargeswere filed on August 27, and an amendment to the com-plaint was filed on October 19. At hearing, the complaintwas amended further at the close of the General Coun-sel's case. The complaint alleges that Respondents, Mon-fort of Colorado, Inc. (herein called Monfort), and In-dustrial, Technical and Professional Employees Division,National Maritime Union of America, AFL-CIO (hereincalled NMU), have engaged in certain violations of Sec-tion 8(a)(l), (2), and (3) and Section 8(b)(1)(A) and (b)(2)of the National Labor Relations Act, as amended (hereincalled the Act).Issues1. Whether Respondents Monfort and NMU violatedSections 8(a)(l) and (2) and 8(b)(1)(A) of the Act, re-spectively:(a) By Monfort providing and NMU accepting unlaw-ful assistance and support during a union organizingcampaign while at the same time discriminating againstUFCW, a competing union.(b) By Monfort providing and NMU accepting recog-nition on or about June 14 and by both Respondents bar-gaining and signing a collective-bargaining agreement,when NMU did not represent a majority of Monfort em-] All dates herein refer to 1979 unless otherwise indicatedployees or, alternatively, when NMU did not representan uncoerced majority of Monfort employees, or whenMonfort did not employ a representative segment of itsultimate employee complement.(c) By Monfort providing and NMU accepting an ex-panded recognition on or about August 20, pursuant toan invalid accretion clause purporting to accrete a pro-duction and maintenance unit into a construction unit.(d) By Monfort maintaining an invalid dues-checkoffprovision and NMU accepting the benefits of said provi-sion.2. Whether Respondent Monfort violated Section8(a)(1) of the Act when one of its supervisors made a co-ercive statement to an employee relative to the futility ofsupporting UFCW.3. Whether Respondent NMU violated Section8(b)(1)(A) of the Act when one of its agents threatened aMonfort employee with loss of employment if she failedto support NMU; and4. Whether the General Counsel may rely upon ad-verse inferences and secondary evidence in this case, andif so, to what extent.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, the Charging Party, andRespondents Monfort and NMU.2Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE EMPLOYER'S BUSINESSRespondent admits that the Employer is a corporationengaged in the meat slaughtering and processing businessand having a place of business located in Grand Island,Nebraska. It further admits that during the past year, inthe course and conduct of its business, the Employer haspurchased and received goods and services valued inexcess of $50,000 from sources outside the State of Ne-braska. Accordingly, it admits, and I find, that the Em-ployer is engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(2), (6),and (7).II. THE LABOR ORGANIZATION INVOLVEDRespondent Union, Industrial, Technical and Profes-sional Employees Division, National Maritime Union ofAmerica, AFL-CIO (herein NMU) admits, and I find,that it is a labor organization within the meaning of Sec-tion 2(5) of the Act.2 Respondent Monfort has appended to its brief an exhibit never of-fered nor admitted at the hearing. This is clearly improper N.LR.B. v.Big Bear Supermarkets, 103 LRRM 3120, 88 LC F11,998, fn I (9th Cir.1980) I will strike the document from the record and give it no consider-ation in deciding this case.MONFORT OF COLORADO. INC 615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. Preliminary eventsPrior to the hearing, the General Counsel had subpen-aed three adverse witnesses, Gene Meakins, vice presi-dent of industrial relations for Monfort, and Ray Zapor-owski and Tom Blessie, two union organizers for NMU.In addition, both the General Counsel and the ChargingParty had subpenaed certain documents from Respond-ent. After technical objections to the subpenas wereoverruled, Monfort persisted in its refusal to produceMeakins and the documents in question, substituting fifthamendment grounds for the previously asserted technicalobjections. Ultimately Monfort produced no witnesses atall; its few exhibits will be discussed below. Like Mon-fort, NMU persisted in its refusal to produce its organiz-ers on fifth amendment grounds. Also like Monfort,NMU produced no witnesses. As to documents, NMUdid turn over some of what the General Counsel hadsubpenaed. Counsel for NMU asserted that it turnedover all the documents which NMU had. However, theGeneral Counsel refused to accept these assertions fromcounsel, claiming that it needed to examine Zaporowskiand Blessie for the purpose of exploring the reasons forthe missing documents.As a preliminary matter, I reiterate my holding at thehearing that the General Counsel's and the ChargingParty's subpenas were valid. I also hold that the GeneralCounsel had every right to reject the unsworn declara-tion of NMU's counsel that he had produced all relevantdocuments in NMU's possession. In fact, counsel ad-mitted that he had no personal knowledge of the docu-ments and was merely repeating what he had been toldby Zaporowski and Blessie.3After Respondents refused to comply with the sub-penas as I had directed them to do, the General Counseland the Charging Party elected to proceed to hearingwithout seeking a district court order enforcing the sub-penas. At the close of the General Counsel's case, theCharging Party requested 2 weeks' time after the conclu-sion of the hearing to decide whether to seek subpenaenforcement. This request was denied. Respondents alsoelected to proceed to hearing without requesting a spe-cial appeal to the Board of my order holding the sub-penas to be valid. I quote from the record:Mr. Sykes: ...Would you give us leave to takethis matter to the Board under Section 11(1) of theAct and pursuant of [sic] the authority of NationalLabor Relations Board in DuVal Jewelry Company,which is a decision of the United States SupremeCourt.JUDGE STEVENSON: I may do that. I'd like tohear what the other parties have to say; ...The matter was not raised again during the hearing. Inthe "Analysis and Conclusions" section of this Decision,I will return to the issues raised by these preliminary3 Of course, statements of counsel at hearings are not evidence. Cf.Skyline Corporation v. N.L.R.B, 613 F.2d 1328 (5th Cir. 1980).matters including but not limited to the question ofproper use of adverse inferences and secondary evidencefound in this case. I turn now to the facts of the casewhich I find to be for the most part undisputed.2. History and backgroundFor several years, Swift and Co. owned and operateda meatpacking and processing plant in Grand Island, Ne-braska. In early 1979, Swift employees received noticethat Swift was closing down its plant, effective in July.For approximately 13 years, Swift production and main-tenance employees (hereinafter P & M), were represent-ed by the Amalgamated Meat Cutters & Butcher Work-ers of America, a predecessor union to UFCW. The con-tract expired with the demise of Swift and Co.Monfort was a competitor of Swift and sometime inlate 1978 or early 1979, Monfort purchased the Swiftpremises. Beginning in February, or possibly before,Monfort began to construct an addition to the Swiftplant, and for this purpose hired a number of employeesas construction workers, with the understanding that,when production began in the summer, these construc-tion employees would receive preferential considerationas production and maintenance employees. Many Swiftemployees, including foremen and supervisors, ultimatelywent to work for Monfort, but there is no issue as tosuccessorship.The nearest Monfort plant to Grand Island was locat-ed at Greeley, Colorado, a distance of about 450 miles.The Monfort employees at Greeley were represented bythe UFCW and, since approximately November 1, upthrough the time of the hearing, were engaged in a bitterstrike. At Grand Island, the UFCW and a competingunion, the NMU, were attempting to organize Monfortemployees.3. The organizing campaignApparently sometime on or about June 14, Meakins,on behalf of Monfort, and Zaporowski on behalf ofNMU, purported to enter into a collective-bargainingagreement subsequent to Monfort having recognizedNMU as the sole bargaining agent of Monfort's construc-tion employees. While the "contract" is undated, it pur-ports to be effective from June 14 through June 14, 1982.(G.C. Exh. 2.) Production began at the Monfort plant onor about August 20. On that date, a handwritten memo-randum of understanding was executed by Meakins forMonfort, and Blessie for NMU, which purported toexpand the earlier "collective-bargaining agreement" toinclude "all regular, full-time hourly production andmaintenance employees" at Monfort's Grand Islandplant.There is no evidence that any Monfort employees metto discuss the "contract," or voted to ratify the "con-tract." Copies of the "contract" were not distributed toemployees, although when its existence and contentswere mentioned by various NMU organizers, several em-ployees requested a copy. None was ever provided. Iturn next to the organizational efforts of the two unionswhich differed sharply in method.---- ---- ---- - MONFORT OF COLORADO, INC.617Former Swift employee and UFCW chief steward atSwift for 5-1/2 years, Robert Petr, testified that in mid-May he began distributing union authorization cards toSwift employees. In early June, he began distributing thecards to Monfort employees. Although Petr and otherSwift employees had been scheduled to work throughJuly 2, they were terminated on June 15 for lack ofwork. All employees were paid for the final 2 weeks ofJune, but were not required to report. Organizing meet-ings for UFCW were held after work, most often at alocal bar, at a local Holiday Inn, and occasionally at pri-vate homes. I find that the first of these meetings withMonfort employees was held on June 13 and was fol-lowed by several others.4The routine was generally thesame. Frank Jackson, a UFCW organizer, came toGrand Island on May 21, and attended the first meetingof Swift employees, numbering 65 to 70, at the GrandIsland Labor Temple. Employees were usually asked tosign in on sheets provided for that purpose. Jackson andothers explained the benefits of their union. When themeetings were held at the local bar, drinks were servedat Jackson's expense. All attendees were asked to signUFCW authorization cards and some did.When Jackson attempted to distribute flyers in theparking lot at the Monfort plant, he was not welcomed.On July 23, he was requested by company officials tohandbill off company premises, or the police would becalled. In addition to the large parking area off thestreet, Monfort maintained a guard shack which screenedall persons seeking to enter the company plant from theparking area. No nonemployees were admitted unless onproper business. At the time of the dispute with compa-ny officials, Jackson was in the parking area. At anothertime in July, Jackson was threatened by an unknownperson in a pickup truck if he continued to handbill forUFCW at Monfort.In early July, Jackson had delivered a letter personallyto the Monfort plant asking for jobs for the former Swiftemployees who had been represented by UFCW. Inorder to deliver the letter, Jackson was admitted by theguard and delivered the letter to the Monfort construc-tion superintendent.As a result of his organizing efforts, Jackson collectedapproximately 125 cards prior to August 20. On Septem-ber 12, Jackson filed a petition for election with theNLRB office in Kansas City, but no election was everheld. Jackson's experiences at Monfort should be com-pared to NMU organizers who, to say the least, hadsomewhat more success in penetrating Monfort's plant.4 Respondents contend that the first meeting was held on June 14, sub-sequent to Monfort's recognition of NMU and execution of the collec-tive-bargaining agreement. They also argue that this meeting was the firstevidence of the UFCW organizing drive. The -day difference in datesdoes not seem material to me for two reasons. First, I will find that Mon-fort had knowledge of the UFCW organizing drive prior to June 14 fromthe evidence of record other than the June 13 meeting: eg., Jackson'spresence in town since May 21, his meeting with Swift employees on thesame date, and Petr's solicitation of signatures on authorization cardsfrom both Swift and Monfort employees. Second, due to Respondent'sfailure to produce the signatories to the agreement, it was not possible forthe General Counsel to prove that said agreement was indeed executedon June 14. It was undated I am not at all convinced, in the context ofthis case, that it was executed on that date It may well have occurredsubsequent to June 14The evidence shows that NMU had four primary or-ganizers at Monfort, Zaporowski, Blessie, and two broth-ers named Hiatt. The latter two were apparently on theMonfort payroll and performed some work for Monfort.A witness named Rae Melgoza, a current Monfort em-ployee, testified that the Hiatts told her they were get-ting paid $100 per week to get signatures for NMU. TheHiatts, as well as Zaporowski and Blessie, had virtual un-limited access to the plant and to Monfort employees forthe purpose of getting authorization cards signed. TheHiatts were able to take longer lunch hours and leaveearlier than the other Monfort employees. All four werepermitted by Monfort management to engage employeesin the plant during worktime in conversation relative toNMU. On or about June 14, all Monfort managers andsupervisors went to a local Ramada Inn for an extendedlunch. According to the testimony of former Monfortemployee Harold Lawrence, this was for the purpose ofgiving the NMU organizers even more extra time to visitemployees and get cards signed.5Lawrence had beentold this by his foreman.In addition to the unlimited access to the plant at allhours of the workday, NMU organizers had the benefitof certain statements made by company management andby the NMU organizers themselves which substantiallyassisted the NMU campaign. In late July or August, allmembers of the Monfort construction crew were invitedto the local Ramada Inn for dinner. While there, theywere addressed by Ken Monfort, the owner of Respond-ent Monfort of Colorado, Inc. Among other statements,Monfort told his employees that there was a bindingcontract with NMU which the employees should be sat-isfied with and let the plant get into operation and makesome money. As to the UFCW, Monfort stated that theirhigh wage demands were putting him in a positionwhere he could not be competitive.Mark Peterson, a current Monfort employee, describedsimilar remarks made to him in late August by HowardBraden, a plant superintendent. Braden told Peterson thatBraden would not hold it against Peterson for supportingUFCW. Then Braden gave Peterson "a little advice,"telling him that everywhere UFCW was, plants wereclosing because they were paying employees too much.As the construction phase drew to conclusion, manyemployees were called in to individual meetings with su-pervisors for the ostensible purpose of asking which pro-duction job they preferred to have when productionbegan. Often the subject of unions arose and, when itdid, Monfort supervisors frequently told employees thatthe Company had recognized the NMU and there was abinding contract for the next 3 years, or that the NMUwould be representing employees when productionbegan, or words to that effect. When discussing theUFCW, Monfort supervisors were more negative in theirremarks. For example, in early August a Monfort fore-" Another striking example of the freedom accorded to NMU organiz-ers was provided by current Monfort employee Michael Hawley In testi-mony that was ever disputed, Hawley described how he and severalother Monfort employees were working on a roof putting on trim whenthe two Hiatt brothers came up on the roof and began explaining thebenefits of NMU membership and asking employees to sign NMU author-ization cardsMONFORT OF COLORADO, INC. 617v f 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDman called a meeting of all construction employeesworking on the kill floor. The foreman said he was re-quired to be neutral on union disputes, but he had dis-tributed some questions for employees to ask UFCW or-ganizer Jackson, and a list of plants that Jackson was al-legedly involved with. Jackson was also discussed in anunfavorable way. Then employees were advised to disre-gard any UFCW picket line which might appear at Mon-fort or the Company would find someone who woulddisregard it. On another instance in late October or earlyNovember, a Monfort supervisor called a meeting ofabout 150 to 200 employees employed in the Monfortbeef fabrication division. The supervisor told employeesto disregard all flyers and rumors around the plant relat-ing to UFCW and Jackson, that employees should crossany UFCW picket lines which might appear and toreport for work, that anyone who did not cross thepicket lines might be fired, and that Jackson has been as-sociated with violence.Finally, the record is replete with statements made byNMU organizers to Monfort employees who were beingasked to sign union authorization cards. These statementsincluded claims that the NMU would get certain raisesand bonuses of a definite nature once all the cards weresigned,6that the signer would be guaranteed a job inMonfort's production once construction was over, thatthe terms of the contract had already been agreed to,that the contract was being typed up at that moment,and similar types of representations. NMU never heldany meetings with employees nor did any employee voteon the contract. It was stipulated that the NMU had 52signed cards bearing dates prior to June 14.7B. Analysis and Conclusions1. Unlawful assistance and supportFourteen witnesses testified at the hearing and all buttwo of them were present or former Monfort employees.In virtual unanimity, they described how the four NMUorganizers had almost complete freedom in Monfort'sGrand Island plant to discuss their union with employeesand to gather signatures of employees on authorizationcards. These activities frequently occurred during work-time. On one occasion, supervisors and managers vacatedMonfort premises for an extended lunch period so thatNMU organizers had even greater opportunities toengage in union activities. It is not an unfair labor prac-tice by itself for an employer to permit a union to use itspremises to conduct organizational business, but thegranting of such access or privilege can be a factor inthe finding of an unfair labor practice under Section8(a)(2) of the Act in connection with other evidenceshowing employer support.sSome of the "other evi-6 In fact, the collective-bargaining agreement contained all or most ofthe provisions promised to employees by NMU organizers as they weresoliciting signatures on authorization cards.I Several of the employees testified that they had signed cards for boththe NMU and the UFCW at about the same time.s N.L.R.B. v. Magic Slacks. Inc., 314 F.2d 844 (7th Cir. 1963): Book-land Inc., 221 NLRB 35 (1975).dence" present here includes speeches and statements ofsupport for NMU made by Ken Monfort, Respondent'sowner, and other Monfort supervisors and managers toMonfort employees.Of particular importance in judging the significance ofNMU privileges and access is whether the Employer dis-plays contrasting treatment of competing unions.9As de-scribed in "The Facts," not only did company officialsimpugn UFCW, they also made inflammatory statementsabout the UFCW's chief organizer, Jackson, thereby fur-ther undermining the UFCW. Neither Jackson nor anyother UFCW official was permitted access to companypremises to engage in union organizing. In fact, on oneoccasion, Jackson was not even permitted to distributeUFCW handbills to employees on nonworktime in thecompany parking lot.Based on the above analysis, more specifically detailedin "The Facts" portion of this opinion, I find that Re-spondent Monfort violated Section 8(a)(2) of the Act bycompletely and unmistakenly abandoning its neutral rolein the campaign between UFCW and NMU. The case ofVernitron Electrical Components, Inc., 221 NLRB 464(1975), enfd. 548 F.2d 24 (Ist Cir. 1977), also supportsthis finding. I agree with the General Counsel that thefacts and circumstances of Vernitron are much less fla-grant than found in the instant case. The Board noted inits decision that while there were no employer threats orpromises and other labor organization involved-all ofwhich are present here in aggravation of the circum-stances-nevertheless, the direct and indirect employerpressures, coupled with the instantaneous and unverifiedgrant of recognition to the Union, reasonably tend tocoerce employees in the exercise of their free choice inselecting a bargaining representative. 0Monfort argues in its brief that in permitting greateraccess to the facility to NMU than to UFCW it wasmerely complying with article 25 of the collective-bar-gaining agreement" which was valid and, in any event,Monfort was not aware of any conduct by NMU agentsinconsistent with its right of access to the facility. Thisargument has several flaws. First of all, I will hold thecontract is void for reasons stated below. Next, even if itwas valid, some of the unequal access occurred prior toits effective date and was in large measure responsiblefor the agreement to begin with. Finally, the NMU orga-nizers were not on the premises to inspect working con-ditions nor to carry out the terms of the agreement.They were there to get cards signed and in so doing theyinterfered with operations contrary to the terms of arti-9 48 Am. Jur. 2d, Labor and Labor Relations, secs 887, 903: N.L.R.B.v. Mark J Gerry, Inc., 355 F 2d 727 (9th Cir. 1966), cert. denied 385 U.S.820.'o See also Tuschak/Jackson, Inc., /a Franklin Convalescent Center,223 NLRB 1298 (1976); Wemyss v. N.L.R.B., 212 F2d 465 (9th Cir.1954)." Art. 25 reads as follows:Union VisitationUnion representatives shall have the right to visit the work place,to inspect working conditions, and to generally carry out the termsof this agreement, providing they report to a designated companyrepresentative upon entering the premises and so long as such visitsdo not interfere with operations..A MONFORT OF COLORADO, INC.619cle 25. In addition, the testimony at the hearing showedseveral examples of NMU worktime solicitation occur-ring in the presence of and, on one occasion, with theexpress permission of Monfort supervisors. Therefore,this defense must be rejected.2. Monfort's recognition of NMU (constructionunit)On the facts of this case, I find that Monfort recog-nized NMU at a time when UFCW was a substantialcompeting union and the employees' choice betweenthem was in doubt. Alternatively, I find that if majoritysupport for the NMU did exist, it was the result of un-lawful coercion. Each of these findings will be discussedin turn.It was stipulated that NMU had 52 signed cards bear-ing dates prior to June 14. The number of employees inthe bargaining unit was between 75 and 100. Most of thesigned cards bore dates of June 13 and June 14; most orall of the cards were obtained by the NMU organizersoperating on Monfort time and at Monfort premises. TheGeneral Counsel argues that "The Respondent Employerrecognized and signed a contract with the RespondentUnion on or about June 14." As stated in footnote 4 ofthis Decision, I make no such finding. Assuming, withoutdeciding, that such was the case, I do find that Monforthad knowledge of the UFCW organizing campaign.Jackson arrived in town on May 21 and immediately or-ganized a meeting of Swift employees at a local unionhall. Then on June 13 several Monfort constructionpeople attended a UFCW meeting at a local bar. Evendiscounting these two meetings, I find knowledge byMonfort of the UFCW organizing effort. This union hadrepresented the Swift employees for many years. TheSwift foremen obviously were aware of this. Many ofthe Swift foremen were hired by Monfort and theirknowledge of the UFCW organizing activity is imputedto Monfort. This is so even if some of the supervisors didnot begin work at Monfort until a time subsequent toJune 14, the assumed date of recognition. I so hold be-cause the evidence in this case convinces me that asSwift was in the process of winding up its business, theSwift supervisors had Monfort interests in mind. For ex-ample, the continued effort to segregate the SwiftUFCW people from the Monfort construction crew, inthe context of this case, reflects the supervisors' interestin obstructing the UFCW organizing drive.2A final im-portant factor showing Monfort knowledge of theUFCW campaign prior to June 14 is the fact that UFCWrepresented Monfort employees at Greeley. Thus Icannot believe that Monfort was unaware of the fact thatUFCW was attempting to represent its Grand Island em-ployees.:2 Respondents argue that the reason for this was due to safety consid-erations. I cannot discount this as a factor. However, in light of the factthat UFCW had historically represented the Swift employees and that ;illor most of the Monfort construction employees were soon to be produc-tion and maintenance employees, it was clear to me that Monfort did notwant the Swift UFCW employees tainting the construction employeesThis was the primary reason for keeping the two groups of employeesapartIn light of Monfort's knowledge of the UFCW orga-nizing drive, I find the case of Midwest Piping & SupplyCo., 63 NLRB 1060 (1945), directly applicable to the in-stant case. Thus, an employer violates Section 8(a)(l) and(2) of the Act when it recognizes and bargains with a fa-vored union at a time when another union is asserting aclaim of substantial employee support. A later case,Playskool, Inc., 195 NLRB 560 (1972), enforcementdenied 477 F.2d 66 (7th Cir. 1973), is also applicablehere. It held that a question of representation is raised,under the Midwest Piping doctrine whenever the claim ofthe rival union is not "clearly unsupportable and lackingin substance," and such a union need not even havemade a formal request for recognition. Playskool is par-ticularly helpful here because the contract between Mon-fort and NMU was never publicized, distributed, nor of-ficially announced to employees. Accordingly, there isno way to tell for sure when it was executed. According-ly, UFCW could not have been expected to file its peti-tion nor to step up its organizing drive. I find that theUFCW's claim was not clearly unsupportable and lack-ing in substance. The fact that UFCW represented Mon-fort employees at Greeley, represented Swift employeesfor many years at Grand Island, and had a show of inter-est of Monfort employees at a bar on June 13 are exam-ples of evidentiary support for the claim of substance ofUFCW.The finding above as well as my alternative findingbelow is supported by the hasty recognition of NMUand the quick execution of the collective-bargainingagreement assumedly both occurring on June 14, butpossibly later. Of the 52 NMU cards signed before June14, 37 were obtained on June 13 and 7 on June 14. TheBoard has held that such quick actions may be evidenceof an unfair labor practice where a competing union ispresent. 1 3Turning next to my alternative holding I begin with apronouncement from the case of .L.R.B. v. .4ir MasterCorp., 339 F.2d 553 (3d Cir. 1964):To recognize one of two competing unions, whilethe employees' choice between them is demonstra-bly in doubt, is an unfair labor practice under whatthe courts have accepted as the normal and properapplication of the Midwest Piping doctrine ....And in principle the same result follows when ma-jority support for the recognized union exists, buthas been achieved by coercion or some other unfairlabor practice ....I find that NMU did not represent an uncoerced major-ity of Monfort unit employees. In this regard, it is unnec-essary to repeat in detail the evidence supporting thisfinding. The record shows the coercive employer sup-port for NMU as described in "The Facts." In addition,NMU made clearly coercive representations to certainemployees:(1) That they could be guaranteed jobs in theplant once production began;3 .Norrwh Plastic Corp., 127 NLRB 150 (1960)MONFORT OF COLORADO. INC. 619 620DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) That they could be guaranteed certain wageincreases and bonuses;(3) That if they did not join, no promises couldbe made about future employment;And certain apparent misrepresentations were made:(a) That the contract had already been signed;(b) That the purpose of the card was only toshow interest in union representation, not in repre-sentation by NMU necessarily.'4Thus, in summary, I find that such majority support asexisted was coerced and cannot be relied upon. More-over, based upon the evidence of record and Respond-ents' failure to controvert the evidence herein with credi-ble evidence, I find that the degree of taint extendedbeyond the 14 who testified. I accept the ChargingParty's suggestion that the elements of illegal assistanceand coercion described by the various witnesses taintedNMU's entire majority, if it ever existed.' 3. Monfort's recognition of NMU (production andmaintenance unit)Unlike the original collective-bargaining agreement,the "Memorandum of Understanding" which purportedto transform the construction employees into a produc-tion and maintenance unit is dated "August 20, 1979." Ifind that the document was executed on that date. SinceI have found the collective-bargaining agreement unlaw-ful, I find this document is similarly violative of the Actfor the same reasons. However, further discussion is ap-propriate.First, I again look to the Charging Party's brief andadopt in toto her statement that certain clauses in theoriginal contract were always intended to cover a pro-duction and maintenace unit:a. The contract extends for a three-year term,long after the end of the limited construction andthe commencement of production [G.C. Exh. 2, art.34];b. The contract's provisions for periodic wage in-creases and other benefits extend far into the future,'4 NMU contends in its brief that "The NLRB has held that there canbe no violation of Section 8(b)(2) if the bargaining agreement does notcontain a union security clause." Two cases are cited for this proposition:Mason City Dressed Beef Inc., 231 NLRB 735 (1977). affd. 590 F.2d 688(8th Cir. 1978), which contains a scheme similar to that in the presentcase condemned both by the Board and the court. I cannot find in thecase a discussion of the alleged defense and it is not clear why the casewas cited. The case fully supports the General Counsel's theory Thesecond case, Anaconda Co., 225 NLRB 953 (1976), does not stand for thealleged defense. Moreover, the case is factually distinguishable--eg., theAdministrative Law Judge found "not one scintilla of evidence indicatingrestraint, favoritism, coercion, or interference on the part of Respond-ent." All of these factors are present here. Therefore, NMU's defense iscompletely without merit.15 Clement Brothers, Inc., 165 NLRB 698 (1967). enfd. 407 F.2d 1027(5th Cir 1969); Hartz lounrain Corp., 228 NLRB 492, 528 (1977) Seealso ..L.R.B. v. James Thompson & Co.. Inc., 208 F.2d 743, 746 748 (2dCir. 1953), where the court concluded that the Union's majority wastainted because 7 cards out of 40 were proven to be invalid. The courtadded, "It is not necessary to prove that the unfair labor practice reachedenough employees to change the majority into a minority."again long after construction ended [G.C. Exh. 2,art. 24];c. The bonus provision of Article 28 does notbecome operative until June, 1980 [G.C. Exh. 2, art.28];d. A pension program with Company contribu-tions is supposed to become effective January 1,1980, long after construction ceased and productionbegan [G.C. Exh. 2, art. 30];e. Except for the recognition clause, nothing inthe contract is limited to or in any way pertains toconstruction workers. There are no job classifica-tions, no different wage rates depending upondegree of skill, and the only wage rate is termed"the laborer's rate" [G.C. Exh. 2];f. The six paid holidays span the entire year andadditional limitations on holiday eligibility com-mence on October 1, 1979 [G.C. Exh. 2, art. 19];g. Finally and most importantly, Article 32, theexpansion clause, sets forth the contractual under-pinnings for transforming an alleged constructionunit contract to a production and maintenance unitcontract [G.C. Exh. 2, art. 32].On August 20, Monfort employed approximately 300-350 employees of whom about 75 were still in construc-tion. 6 As stated earlier, Jackson had obtained about 125signed cards before August 20. Counsel for NMU repre-sented that NMU organizers had obtained additionalsigned cards after June 14 but that said cards had beenmailed to NMU headquarters in San Francisco, were re-ceived there, and then lost. No duplicates were available.Zaporowski, the person who allegedly mailed the cards,refused to testify on fifth amendment grounds. Thenumber of additional cards, the dates signed, and thenames of the signers, do not appear of record. Thus, thefailure of Respondent to produce the cards, particularlyas they were subpenaed by the General Counsel, or ade-quately explain their absence-statements of counsel arenot evidence-raises an adverse inference that if suchevidence were produced it would not be favorable toNMU's case.'7 Thus, of the 225 to 275 employees em-ployed in production and maintenance, less the 125 cardsobtained by Jackson, plus the adverse inference, I findthat NMU lacked majority status at the time of its recog-nition on August 20. Accordingly, the recognition wasunlawful. 8I also hold on a related issue that the accretion of theproduction and maintenance unit into the constructionunit was similarly unlawful.'9In N.L.R.B. v. Food Em-16 At the time of hearing, there were still about 20 employees doingconstruction worki International U'nion (4 W) v N L R B., 459 F.2d 1329, 1336 (D.CCir 1972).' N.L.R.B. Local 1199, Drug and Hospital U:'nion, 532 F 2d 877 (2dCir. 1976), cert. denied 429 U.S 920 (1'76.1i Art 32 of the collective-bargaining agreement reads as follows:Article 32-ACCRETION/NEW JOBS/NEW OPERATIONSSection 1. In the event that the Company shall commence oper-ations at the location covered by this Agreement, outside the scopeContinued MONFORT OF COLORADO, INC.621ployers Council, Inc., 399 F.2d 501, 502-503 (9th Cir.1968), the court adopted a statement of the accretionissue taken from the Board's brief in the case:An "accretion" is, by definition, merely the additionof new employees to an already existing group.When the new employees are added and comingledwith existing employees so as to lose their separateidentity, their inclusion in an existing unit follows asa matter of course. Questions arise only when thenew group remains identifiable, for example, aswhen they constitute a separate department or storeor plant. In these situations .... the Board will ex-amine the entire picture before permitting the newemployees to be swallowed up by the bargainingrepresentative of the employer's other employeeswithout expressing their wishes in the matter. Whensuch inclusion is permitted, on the basis of criteriadeveloped by the Board and approved by the courts... .the new group is an 'accretion' to the oldgroup.On August 20, about 75 Monfort employees continuedin construction and about 225 to 275 were in productionand maintenance. The two groups clearly lack the com-munity of interest or similarity of skills which are re-quired for proper accretion. Moreover, the P and M em-ployees never had an opportunity to select their ownrepresentative; that is, 52 out of 75-100 construction em-ployees as of June 14 determined a union preference forthe 225 to 275 (P and M) employees. Putting aside thefact that I have found the 52 were coerced to beginwith, the result here is plainly absurd, particularly wherethe evidence shows that 600-650 employees were expect-ed to be hired eventually. Scottex Corporation, 200 NLRB446 (1972).20 Finally, when the construction of the Mon-fort plant was completed, most of the construction work-ers were either terminated or transferred to P and M. Tofind a valid accretion here would have the effect of ac-creting a large production unit into a construction unitwhich was soon to be effectively nonexistent .2of this Agreement as set forth in the recognition clause, then theCompany agrees that it must first offer such jobs to all the employ-ees covered by this Agreement in order of seniority before it hiresany new employees to perform such jobs.Section 2. In the event that operations are commenced as reflectedin Section 1 above at the location covered by this Agreement andemployees covered by this collective bargaining agreement exercisethe rights allowed in Section I to will such jobs and as a result ofsuch procedure employees covered by this Agreement constitute amajority of any unit appropriate for the purposes of collectise har-gaining, then the Company agrees that it must recognize the Unionas the sole and exclusive bargaining agent for such appriopriate unitand apply this contract in its entirety to such unit20 See also Renaissance Center Partnership. 239 NLRB 1247 (1979)I i will decline to discuss in detail the General Counsel's prematurerecognition argument, on the grounds that I have, in effect. accepted theargument generally in this opinion and it is cumulative to other issuesraised and decided. However, as stated in Maron Citrv Dressed Beef upra.231 NLRB at 749, "At the time recognition was granted, a representativecomplement of employees had not been retained. To grant recognition toa labor organization under such circumstances is another form of legalassistance by an employer." Chr Cnmunai(atlions. Inc. and Suiri Co.Inc., 170 NLRB 159 (1968) I would apply the above fully to the nstantcase.4. The dues-checkoff provisionThe General Counsel contends that notwithstandingthe fact that the collective-bargaining contract did notcontain a union-security provision, Respondents violatedthe Act by checking off dues and initiation fees pursuantto a contract entered into in violation of Section 8(a)(2)of the Act. Monfort argues that the dues checkoff wasproper where there is a valid collective-bargaining agree-ment in effect. I have found, above, that the agreementin the case was not valid. Monfort also argues that thereis no evidence that employees were coerced into execut-ing a dues-authorization checkoff. This argument missesthe point. Because NMU did not represent an uncoercedmajority of employees at the time of recognition, the ef-fectuation of the contract, including the dues-checkoffprovision contained therein, violated the Act. While thisfinding is cumulative, it is important for purposes of"The Remedy."Both the General Counsel and the Charging Partyargue that a dues-reimbursement remedy is proper here.The cases cited in support of this position deal withunion-security agreements which are not present in theinstant case. I will, however, recommend a dues-reim-bursement remedy here as I accept the Charging Party'stheory that, in the context of this case, dues checkoffconstitutes a form of illegal assistance. American Beef-packers, 176 NLRB 338 (1969); Hunter Outdoor Products,176 NLRB 449, 457 (1969). Monfort argues "that a duesreimbursement remedy is not proper in a right-to-workstate ...." No authority is given for such a sweepingstatement and I reject it.22First, the cases do not limitthe remedy to situations where there is a union-securityagreement. Second, article 5 of the collective-bargainingagreement specifically commits Monfort to enter into aunion shop/agency shop agreement with the union atsuch future time as state law may permit.23Third, thereis substantial evidence of coercion in this case-not toexecute a checkoff-but to support and join NMU. Thisis sufficient, along with my other findings in this case, torender the remedy appropriate.In support of the violations found above relating to theNMU organizing campaign, I also cite the very recentcase of P.C. Foods, Inc., d/b/a Price Crusher Food Ware-house, 249 NLRB 433 (1980), which bears a striking re-semblance to the instant case. There, in an opinion af-firmed by the Board, the Administrative Law Judgefound violations of the Act relating to recognition of theunion when the company lacked a representative seg-ment of its ultimate complement, and when the union didnot represent an uncoerced majority of employees, andimproper employer assistance to the union in obtainingsignatures on authorization cards while denying equal as-sistance to a competing union." Pl'i (ai .Sy,,te rit. .I.R B 629 i 235. fn () CCir 198O)z:' loth Responldernts are thus comnlllled to al security agreement de-pending upon a cntllngency over shich they have no control Thus.Cxel l ' scCllrit agreemen t ere esscclltlal to the remedy I propose, this,ontingenc \a ,ld manke the remed appropriateMONFORT OF COLORADO, INC. 621 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The independent 8(a)(l) and 8(b)(1)(A) violationsThe General Counsel alleges two final matters as vio-lative of the above-stated provisions. I will sustain thefirst and recommend dismissal of the second. First, I findthat NMU agent Blessie said to employee Trejo about 2weeks before production started that "if you sign thiscard [union] authorization card I can guarantee you yourjob when the plant starts." As to Trejo's question ofwhat would happen if she did not sign, he added hecould not guarantee anything. A companion of Trejosigned the card immediately, but another companion ofTrejo and Trejo, herself, did not. Union requests for em-ployee support accompanied by threats of loss of em-ployment violate Section 8(b)(l)(A) of the Act.24Infinding this violation, I note that no evidence was pre-sented to dispute the charge. I also note the context ofBlessie's remarks wherein he and the other NMU orga-nizers had unlimited access to Monfort's plant. All indi-cations were that Blessie had the power to affect an em-ployee's job. That Trejo did not sign the card is immate-rial to the violation.Second, it is charged that in mid-July employee Bartakwas wearing a UFCW sticker on his hat when he wasasked by a secretary to go to a conference room to meetwith leadman Terry Hampton. This was for the purposeof learning which construction employees would stay onin production and maintenance. Hampton asked if Bartakwas wearing an Amalgamated sticker on his hat andwhat was he doing with it. Then Hampton said:We don't want nothing to do with that around herebecause Amalgamated closes plants. Maritime is theunion that's in now and that's how it is.Hampton concluded by saying he would deny makingthe remarks if asked about them later.The first issue is whether Hampton is a statutory su-pervisor. I find that there is no showing that Hamptonwas. Leadmen are not normally considered to be super-visors.25However, the Board has never considered titlesas determinative of supervisory status.26Section 2(11) ofthe Act describes the duties of the supervisors in the dis-junctive. There is no showing that Hampton had any au-thority "to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other em-ployees, or responsibility to direct them, or to adjusttheir grievances, or effectively to recommend suchaction." The General Counsel argues that because an-other employee named Forrester was described byBartak as a leadman and because other evidence showedForrester to be a supervisor, it follows that all personsreferred to as leadmen by Bartak must be supervisors.The faulty logic here is readily apparent. In addition, themere fact that Hampton was interviewing Bartak to seewhether he would stay on in P and M is not determina-tive of supervisory status. The solicitation of Bartak'spreference for a future job was purely the gathering of24 N.L.R.B. v. Kalof Pulp & Paper Corp., 290 F2d 447 9th Cir. 19o1);Sav-On-Drugs, Inc., 227 NLRB 1638, 1644 (1977).25 N.L.R.B. v. Security Guard Service. Inc., 384 F.2d 143. 146 148 (5thCir. 1967); Dravo Corp., 248 NLRB 620 (1980).:2 Golden West Broadcasters, 215 NLRB 760, 761 (1974)information and adds nothing to the claim of Hampton'ssupervisory status. Because I hold that Hampton has notbeen proven to be a statutory supervisor, it is not neces-sary to decide whether Hampton's remarks violate theAct. I will recommend that this charge be dismissed.6. Miscellaneous issues raised by this caseThe evidence produced at the hearing is substantialand proves the primary charges alleged in the complaint.Nevertheless, certain additional issues remain. Some ofthese are capable of resolution and some are not. Noneof them are necessary for a fair resolution of the chargesin the case.a. The failure to produce witnesses and documentsAs described above, Monfort refused to produce Mea-kins and NMU refused to produce Zaporowski and Bles-sie, both Respondents asserting fifth amendment grounds.All seem to agree that as a general proposition, FederalAdministrative agencies, or their officers, are withoutpower or expertise to adjudicate constitutional claims.27Thus, at the hearing level, the Respondents were direct-ed to comply with the subpenas. Now the General Coun-sel and Charging Party contend that an adverse inferenceis appropriate from Respondent's failure to honor thesubpoenaes. As to the witnesses, General Counsel assertsthat they should have appeared and asserted the privi-lege on a question-by-question basis. However, all partiesstipulated that this procedure was unnecessary as thewitnesses would refuse to answer any substantive ques-tions on the basis of the privilege.28Next, the Charging Party cites the Gyrodyne series ofcases and the enforcement proceedings. InternationalUnion (UAW) v. N.L.R.B.. supra. Mistakenly, she statesin her brief that "One possible argument not discussed inthe Gyrodyne series is the impact of a Fifth Amendmentclaim on the adverse inference rule." However, footnote45 of Judge Wright's opinion, 459 F.2d 1329 at 1339,reads as follows:Of course, the adverse inference rule is inapplicablein situations where a party has a constitutional rightto suppress the evidence in question. If a party con-tends, for example, that the evidence would incrimi-nate him ...the Government may not burden theexercise of Constitutional rights by attaching an ad-verse inference to the failure to produce the evi-dence ....In Baxter v. Palmigiano, 425 U.S. 308, 318 (1975), an-other case cited by the Charging Party, the Court ex-plained the prevailing rule that..the Fifth Amendment does not forbid adverseinferences against parties to civil actions where theyrefuse to testify in response to probative evidence of-fered against them. [Emphasis supplied.]27 Cf. Spiegel v. C., 541 F 2d 287 294 (7th Cir 1976)2 But see atlional Life Insurance (Co v artford Accident & Indemni-tv C, 615 F:2d 595 (3d Cir 198) MONFORT OF COLORADO, INC.623Thus, I draw no adverse inference from the failure of theRespondents to honor the subpenas on constitutionalgrounds. However, in analyzing the evidence, I havegiven these failures no more value than was warrantedby the facts surrounding the case. This, said the Court inBaxter, is entirely permissible. (425 U.S. at 318.) Accord-ingly, I have noted where various incriminating evidencesupplied by the General Counsel's witnesses has not beendenied or disputed and have treated it accordingly.29b. The secondary evidence issueThis issue is much less vexing than the last. I fullyaccept the case of Bannon Mills, 146 NLRB 611 (1964),and believe the General Counsel is entitled to use sec-ondary evidence in proving its case, with no burden at-taching to Respondents' assertion of the fifth amendment.This leads then to certain exhibits of the General Coun-sel admitted at hearing on a provisional basis subject tofinal admissibility only after the issue was briefed withthe case. I herewith admit General Counsel's Exhibits 38,39, and 40 as permanent exhibits.30In considering thesedocuments, I rely upon them only to corroborate pri-mary evidence offered by the General Counsel and notto establish any essential element of the violations of theAct heretofore discussed. In this regard, I adopt the ar-gument of the Charging Party:3'a. Company owner Ken Monfort's statements asquoted in the National Provisioner,32August 4,1979, to the effect that meat packers could nolonger afford to pay the master agreement wagerates such as at Swift and at the Company's Greeleyplant and, in order to survive, needed a tough com-petitive labor strategy.b. Monfort officials' statements that 600-650 em-ployees will be needed for production as reported inthe Grande Island Daily Independent on July 31,1979 [G.C. Exh. 39].c. The history of the NMU, as reported in anewspaper article [G.C. Exh. 40].d. The Company's knowledge of the UFCWcampaign and antiunion animus, as evidenced inthree leaflets [G.C. Exhs. 43, 44, and 45, subpenaeddocuments].e. The origin of the meat packing division ofNMU-the merger with UIPAW-as set forth inthe article appearing in the NMU's journal, TheProfessional [G.C. Exh. 46.]29 In light of this ruling and, more importantly, my lack of authorityto adjudicate a constitutional claim, I obviously make no ruling onwhether Respondents properly asserted the fifth amendment claims Simi-larly, I issue no order as requested by Charging Party that certain unpro-duced documents should now be produced; the forum is wrong, and theissue is moot.30 Dallas County v. Commercial Union Assurance Co., 28(6 F.2d 38 (51hCir. 1961); 1 will also admit Monfort's Exh. 9 on a permanent basis andwill give it such consideration as it deserves3 The Charging Party asks that my rulings on G C Exh 41-refusingto admit document-and with respect to certain portions of the subpoenuduces ecum-motion to strike granted-be reconsidered I herewithrefuse on the grounds stated during the hearing and because the issue ismoot.aZ The National Provisioner is a trade journal for the meat packing in.dustry.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with their operations de-scribed in section , above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Respondent Monfort of Colorado, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Respondent Industrial, Technical and ProfessionalEmployees Division, National Maritime Union of Amer-ica, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent Monfort and Respondent NationalMaritime Union have violated Section 8(a)(l) and (2) and(b)(l)(A) of the Act respectively as follows:(a) Monfort for giving and National Maritime Unionfor receiving unlawful assistance and support in a unionorganizing campaign, such as unequal access to plantpremises and such as supervisor coercion of employees,to the prejudice of UFCW, a competing union.(b) Monfort for giving and National Maritime Unionfor accepting recognition at a time when both Respond-ents knew that UFCW was a substantial competing unionand that the employees' choice was in doubt.(c) Alternatively, Monfort for giving and NationalMaritime Union for accepting recognition when both Re-spondents knew that National Maritime Union did notrepresent an uncoerced majority of employees.(d) Monfort for giving and National Maritime Unionfor accepting recognition prematurely when a repre-sentative complement of employees had not been re-tained, and, when the accretion clause in the collective-bargaining agreement was not valid.(e) Monfort for maintaining a dues-checkoff provisionpursuant to an invalid collective-bargaining agreementand NMU for receiving the benefits thereof.4. Respondent National Maritime Union has violatedSection 8(b)(1)(A) of the Act when its agent, Blessie, co-erced an employee into support for the Union by threat-ening her with loss of employment.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Except as specifically found herein, Respondents en-gaged in no other unlawful conduct.7. An adverse inference may not be based upon Re-spondent's failure to produce witnesses or documents inresponse to valid subpenas when said refusal is basedupon fifth amendment grounds.8. Secondary evidence is admissible even when Re-spondent's failure to produce witnesses or documents isbased upon fifth amendment grounds where said evi-dence is merely corroborative of primary evidence ad-mitted at the hearing.MONFORT OF COLORADO INC. 623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondents engaged in certainunfair labor practices I will recommend that they be or-dered to cease and desist therefrom and to take other ac-tions designed to effectuate the purposes and policies ofthe Act. Respondent Employer will be required to with-draw and withhold recognition from Respondent Nation-al Maritime Union and to cease giving effect to the col-lective-bargaining agreement which these parties hadheretofore executed and to the subsequent memorandumof understanding dated August 20, 1979, and to anyother renewal, modification, or extension of said agree-ment, until such time as Respondent National MaritimeUnion shall have been certified by the Board as the ex-clusive representative of the employees in question. Ishall further recommend that Respondent Union ceaseand desist from acting as the collective-bargaining repre-sentative of Monfort's Grand Island employees. Howev-er, nothing in this Order shall authorize or require thewithdrawal or elimination of any wage increase, or otherbenefits, terms, or conditions of employment which mayhave been established pursuant to the performance ofthat agreement. I further recommend that both Respond-ents jointly and severally reimburse all present andformer employees for all initiation fees, dues, or othermoneys exacted from them by or on behalf of Respond-ent National Maritime Union pursuant to the dues check-off provisions of the aforementioned collective-bargain-ing contract, together with interest thereon at 6 percentper annum.33Upon the foregoing findings of fact, conclusions oflaw, and upon the basis of the entire record herein con-sidered as a whole, I make the following recommended:ORDER34A. Respondent Monfort of Colorado, Inc., GrandIsland, Nebraska, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Giving unlawful assistance and support to NationalMaritime Union such as unequal access to plant premisesand such as supervisor coercion of employees, during aunion-organizing campaign.(b) Assisting or contributing support to National Mari-time Union, by recognizing or bargaining with suchlabor organization as the exclusive representative of itsGrand Island, Nebraska, plant employees-unless anduntil National Maritime Union is certified by the Boardas the collective-bargaining representative of said em-ployees pursuant to Section 9(c) of the Act.(c) Maintaining or giving any force or effect at GrandIsland, Nebraska, to the collective-bargaining agreementeffective June 14, 1979, between Respondent Employerand Respondent Union, and to the subsequent memoran-3S See Isis Plumbing & lHeating Co., 138 NLRB 716 (1962), for ration-ale on interest payments.34 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.dum of understanding dated August 20, 1979, or to anyother renewal, extension, or modification thereof; pro-vided, however, that nothing in this Order shall author-ize the withdrawal or elimination of any wage increaseor other benefits, terms, and conditions of employmentwhich may have been established pursuant to the per-formance of said contract.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.352. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Withdraw and withhold all recognition from Na-tional Maritime Union as the collective-bargaining repre-sentative of its employees unless and until said labor or-ganization has been duly certified by the National LaborRelations Board as the exclusive representative of suchemployees at its plant at Grand Island, Nebraska.(b) Jointly and severally reimburse all former and pres-ent employees employed at its plant at Grand Island, Ne-braska, for all initiation fees, assessments, and othermoneys, if any, paid by or withheld from them in themanner provided in "The Remedy" section of this Deci-sion.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its plant at Grand Island, Nebraska, copiesof the attached notice marked "Appendix A."36Copiesof said notice, on forms provided by the Regional Direc-tor for Region 17, after being duly signed by a repre-sentative of Respondent Employer, shall be posted byRespondent Employer immediately upon receipt thereofand shall be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by Respondent Employerto insure that said notices are not altered, defaced, orcovered by any other material.(e) Upon being furnished the same by the Regional Di-rector, post the notice marked "Appendix B" in the samemanner as "Appendix A."(f) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.B. Respondent Industrial, Technical and ProfessionalEmployees Division, National Maritime Union of Amer-ica, AFL-CIO, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Receiving unlawful assistance and support fromMonfort of Colorado, Inc., such as unequal access to'5 Hickmott Foods. Inc., 242 NLRB 1357 (1979).a6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board " MONFORT OF COLORADO, INC.625plant premises and such as supervisor coercion of em-ployees.(b) Maintaining or giving any force or effect at theGrand Island, Nebraska, plant to the collective-bargain-ing agreement effective June 14, 1979, between Respond-ent Employer and Respondent Union, and to the subse-quent memorandum of understanding dated August 20,1979, or to any other renewal, extension, or modificationthereof; provided, however, that nothing in this Ordershall authorize the withdrawal or elimination of anywage increase or other benefits, terms, and conditions ofemployment which may have been established pursuantto the performance of said contract.(c) Acting as exclusive bargaining representative of theemployees at Monfort of Colorado, Inc., Grand Island,Nebraska, for the purposes of collective bargaining,unless and until said labor organization shall have beencertified by the Board as the collective-bargaining repre-sentative of said employees.(d) Threatening employees of Monfort of Colorado,Inc., Grand Island, Nebraska, with loss of employment ifthey do not become members of Respondent Union.(e) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Jointly and severally with Monfort of Colorado,Inc., reimburse all former and present employees at itsplant at Grand Island, Nebraska, for all initiation fees, as-sessments, and other moneys, if any, paid by or withheldfrom them in the manner provided in "The Remedy"section of this Decision.(b) Post in its offices and meeting halls copies of theattached notice marked "Appendix B."37"Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by RespondentUnion's official representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent Union and its agents to insure that such noticesare not altered, defaced, or covered by any other materi-al.(c) Forward to the said Regional Director signedcopies of Appendix B for posting by Monfort of Colora-do, Inc., at its plant at Grand Island, Nebraska, for 60consecutive days in places where notices to employeesare customarily posted.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.37 See fn 36, upraMONFORT OF COLORADO NC. 625